— Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered June 8, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The trial court’s marshalling of the evidence was appropriate, and we are satisfied that the material issues, both factual and legal, were made abundantly clear to the jury, with no inadequacy of explanation or other error of commission or omission as to result in prejudice to the defendant (People v *541Culhane, 45 NY2d 757, 758, cert denied 439 US 1047). Concur —Milonas, J. P., Ross, Asch and Rubin, JJ.